IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
In the Matter of:                              )        No. 78590-7-I
                                               )
MANDA PHILLIPS,                                )
               Appellant,

       and                                     )
                                               )        UNPUBLISHED OPINION
MARK KRIDA,                                    )
                                               )        FILED: April 22, 2019
               Respondent.


       VERELLEN,    J.   —   Manda Phillips challenges the trial court’s order clarifying

the parenting plan. Phillips argues the court abused its discretion because it

improperly modified her visitation rights. Because the court merely clarified the

role of the visitation supervisor during exchanges, without decreasing Phillips’

rights, the trial court did not abuse its discretion.

       Therefore, we affirm.

                                            FACTS

       Manda Phillips and Mark Krida have one child in common. Following a trial,

the court entered the current parenting plan on November 8, 2017. Under

RCW26.09.191, the court limited Phillips’ visitation due to a “long-term emotional
No. 78590-7-1/2


or physical problem that gets in the way of his/her ability to parent.”1 Phillips gets

four hours of supervised visitation a week.

       After only three visits and the parties’ disagreement about the role of the

supervisor, Krida stopped bringing the child to exchange with Phillips. Krida

demanded that Phillips remain out of his sight during exchanges. On February 14,

2018, the court found Krida in contempt of court. The court denied Krida’s request

to revise the finding of contempt on May 4, 2018.

       On May 23, 2018, Krida filed a motion for clarification, which the court

granted on June 1,2018.

       Phillips appeals.

                                        ANALYSIS

       Phillips contends the trial court abused its discretion by improperly

modifying the parenting plan.

      We review a trial court’s rulings on the provisions of a parenting plan for

abuse of discretion.2

       To modify a parenting plan, there must be an action for modification

pending before the court3 and the court must determine “there has been a material

change in the condition or fitness of the parties or the welfare of the children would




       1   Clerk’s Papers (CP) at 22.
      2 In re Marriage of Christel and Blanchard, 101 Wn. App. 13, 20-21, 1 P.3d
600 (2000).
      ~ Id. at 23.



                                           2
No. 78590-7-1/3


be promoted thereby.”4 A modification of visitation rights occurs when the court

extends the scope of a party’s visitation rights or gives “the party less rights than

those he originally received” in the parenting plan.5

       On the other hand, a clarification merely defines “the rights which have

already been given and those rights may be completely spelled out if necessary.”6

Permissible clarifications include “explaining the provisions of the existing

parenting plan” or “filling in procedural details.”7

       Phillips contends the court’s June 2018 clarification order constituted an

improper modification of her visitation rights.

       The November 2017 parenting plan provided that Phillips’ “parenting time

shall be supervised.”8 Specifically, the parenting plan provided:

             The supervisor shall be     . Mavis Bonnar or any law person
                                             .   .


       agreed by the parties. If the parties cannot agree, the visits shall be
       professionally supervised; the cost shall be split by the parties 50/50.



                    The supervisor shall take the oath of supervisor.
       Petitioner/mother or any other person in the child’s presence during
       visitation shall not use any language disparaging of
       respondent/father or his wife. Petitioner/mother shall not discuss
       child abuse of any kind, including sexual abuse, in the presence of
       the child.~9~


       ~ Rivard v. Rivard, 75 Wn.2d 415, 41 8-1 9, 451 P.2d 677 (1969).
         ki. at 418.
       6 Id.

       ~ Christel, 101 Wn. App. at 23.
       8CPat23.
       ~ Id.



                                                     3
No. 78590-7-1/4


       In June 2018, the court clarified the parenting plan as follows:

       The parties (or their designees) shall have no contact at all during
       exchanges of the child. The mother shall attempt to stay out of sight
       of the father or the father’s designee for drop offs/picks ups. The
       supervisor, who the court has clarified is Mavis Bonnar, shall meet
       the father at the beginning of the exchange and take [the child] to the
       mother. At the end of the exchange, similarly the mother shall
       remain out of sight of the father and Mavis Bonnar shall take [the
       child] from the mother and bring her to the father or father’s
       designee.



                  If the parents (or designees) do see each other at an
       exchange, unintentionally or incidentally (as in a mere glimpse), this
       shall not be considered a violation of the parenting plan.[101

       The purpose of the provision was to “ensure that the parties are not

communicating with one another.”11 The court determined the ‘clarification” was

in the best interest of the child.12

       The November 2017 parenting plan provides for a supervisor, and the

June 2018 order merely clarifies the role of that supervisor during the exchanges

of the child. The order does not limit Phillips’ visitation rights, as provided in the

parenting plan. Under the clarification order, Phillips still has four hours of

supervised visitation a week. The order merely spells out the details on the

execution of Phillips’ supervised visitation rights with the goal of eliminating

contact between the parents during exchanges. The order does not modify the

rights of either parent.

       ~°   CP at 59-60.
       ~ CP at 60.
       12   Id.



                                            4
No. 78590-7-1/5


         The trial court did not abuse its discretion in entering the June 2018

clarification order.

       Therefore, we affirm.




WE CONCUR:                                                    •1
                                                            I’’A